Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on February 1, 2022 has been entered. 

Status of Claims
This action is in reply to the request for continued examination filed on February 1, 2022.
Claims 1, 9-11, and 19 are currently amended.  
Claims 1-20 are currently pending and have been examined. 
Applicant’s remarks and arguments are addressed below.  

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  When considering subject matter eligibility under 35 U.S.C. § 101, there are multiple steps that may need to be assessed.  First, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined in step 2A prong 1 whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim is directed toward a judicial exception, it must then be determined in step 2A prong 2 whether the judicial exception is integrated into a practical application.  Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in step 2B whether the claim recites “significantly more” than the abstract idea.  See “2019 Revised Patent Subject Matter Eligibility Guidance,” 84 Fed. Reg. (4): 50-57 (Jan. 7, 2019).  
In the instant case, Claims 1-9 and 20 are directed toward a method, i.e., process, Claims 11-19 are directed toward a system, i.e., apparatus, and Claim 10 is directed toward a non-transitory computer readable medium.  Thus, each of the claims falls within one of the four statutory categories as required by step 1.  Nevertheless, the claims are directed toward the judicial exception of an abstract idea in step 2A prong 1.  Independent Claim 1 recites as follows: 
Claim 1.  A method performed by a computer for automatically generating a draft of a potential agreement document that might be used at a future point after its generation as a basis for eventually entering into an agreement based on retrieved data, comprising:
retrieving, by the computer, data related to a real estate property, wherein the data includes data related to a borrower, at least a first indication related to the real estate property, and at least a second indication related to an anticipated transaction;
analyzing, by the computer, the retrieved data to determine a type of security related to the real estate property; and
generating, by the computer, the agreement document based on the type of security and the retrieved data.
The bold language above corresponds to the abstract ideas recited in Claim 1.  As the bold language above demonstrates, Applicant’s claims are directed toward generating a document regarding a security in real estate property.  This is a method of organizing human activity, specifically one involving commercial or legal interactions.  See 84 Fed. Reg. (4) at 52.  Because the instant application recites generating document text that is related to real estate, i.e., establishing real property rights related to real estate transactions, it recites both commercial and legal interactions and thus a method of organizing human activity.  Independent Claims 10 and 11 recite essentially the same features other than expressly reciting generic computer hardware.  
Finding the claims to be directed toward an abstract idea, however, is not the end of the inquiry.  Rather, the next step is to determine whether the judicial exception is integrated into a practical application (step 2A prong 2).  The revised guidance provides exemplary considerations that are indicative that an additional element or combination of elements may have integrated the exception into a practical application: 1) an additional element reflecting an improvement in the functioning of a computer or an improvement to another technology or   See 84 Fed. Reg. (4) at 55.  Examples where a judicial exception has not been integrated into a practical application include: 1) use of “apply it” or the equivalent, i.e., merely using a computer to implement or perform an abstract idea, 2) an additional element that adds insignificant extra-solution activity to the judicial exception, and 3) an additional element that does no more than generally link the use of the judicial exception to a particular technological environment or field of use.  See id.  
Applying these considerations to the claims in the instant application, the claims do not integrate the judicial exception into a practical application.  The claims fail to recite an improvement of a computer, any improvement to a technology or technical field, any particular machine, any transformation or reduction of a particular article to a different state or thing, or any additional element that uses the judicial exception in a meaningful way.  Instead, the claims are merely reciting instructions to implement the abstract idea on a computer, which is insufficient to provide a practical application of the claims and provide subject matter eligibility.  See id.  Therefore, there is no integration of the abstract idea into a practical application.
If the claims are not integrated into a judicial exception, the Examiner must consider whether there is “significantly more” recited in the claim in step 2B.  See 84 Fed. Reg. (4) at 56; 
As the MPEP states, Examiners may consider the following three factors when determining whether the claim recites mere instructions to implement an abstract idea on a computer: 1) whether the claim recites only the idea of a solution or outcome, i.e., the claim fails to recite details of how a solution to a problem is accomplished; 2) whether the claim invokes computers or other machinery merely as a tool to perform an existing process; and 3) the particularity or generality of the application of the judicial exception.  See MPEP § 2106.05(f).  Applying those factors to the instant application: 1) the claims do not recite how the computer performs any of the steps; 2) the claims invoke the computer to perform a process of generating real estate security documents that have been performed without computers and before the ubiquity of computers; and 3) the claims are generic and not recited in much particularity because they can apply to any security document related in any way to any real property.    
The dependent claims are merely reciting further embellishment of the abstract idea and do not amount to anything that is significantly more than the abstract idea itself.  Claims 2, 5-9, 12, and 15-19 recite further limitations regarding the type of document that is generated 
In other words, none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limitations that, in an ordered combination provide “significantly more;” rather, the dependent claims are merely further reciting features that are just as abstract as independent Claims 1, 10, and 11 or are reciting insignificant data gathering or mere field of use applications.  Therefore, Claims 1-20 are directed to non-statutory subject matter and are rejected as ineligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, 5-12, and 15-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Bhat et al. (US 2016/0140654, hereinafter “Bhat”).

Claims 1, 10, and 11.  Bhat teaches: A method performed by a computer for automatically generating a draft of a potential agreement document that might be used at a future point after its generation as a basis for eventually entering into an agreement based on retrieved data (see, e.g., the abstract teaching automatically using a computer to automate draft documents in the process leading toward a mortgage; see also, e.g., ¶ 19), comprising:
retrieving, by the computer, data related to a real estate property, wherein the data includes data related to a borrower, at least a first indication related to the real estate property, and at least a second indication related to an anticipated transaction (see, e.g., ¶ 78 teaching retrieval of data from the computer database; see also, e.g., ¶s 20 and 22 teaching retrieving data related to a borrower, ¶ 21 teaching data related to different transactions; see further ¶ 36 teaching different documents such as proof of property ;
analyzing, by the computer, the retrieved data to determine a type of security related to the real estate property (see ¶ 21 teaching an API, i.e., the computer, determining the type of loan being requested; see also ¶s 31 and 34 teaching the equivalent; see further ¶ 37 teaching different trigger conditions related to different document types for the loan application process); and
generating, by the computer, the agreement document based on the type of security and the retrieved data (see at least ¶s 37-39 teaching an algorithm that generates various agreement documents based on the type of loan/security and the retrieved data and triggers).
Regarding Claims 10 and 11, these claims recite the same method steps as Claim 1 but are different statutory categories.  Because Bhat teaches a non-transitory computer readable medium using processing circuitry to execute stored instructions in a memory (see at least ¶s 64, 67, 70, 81, and 83), Bhat teaches the features in Claims 10 and 11 that are not expressly claimed in Claim 1.  Thus, with this additional teaching, Bhat also anticipates Claims 10 and 11, incorporating the rejection above.  Similar dependent claims will be treated together below for the sake of brevity.  

Claims 2 and 12.  Bhat teaches the limitations of Claims 1 and 11.  Bhat further teaches: The method of claim 1, wherein the agreement document is a security agreement (see ¶ 31 teaching the borrower putting up collateral for the loan).

Claims 5 and 15.  Bhat teaches the limitations of Claims 1 and 11.  Bhat further teaches: The method of claim 1, wherein the type of security includes at least one of: a mortgage, a loan collateral, and a secured promissory note (see ¶ 31 teaching loan collateral; see also, e.g., at least ¶ 28 teaching that the invention is for mortgages).

Claims 6 and 16.  Bhat teaches the limitations of Claims 1 and 11.  Bhat further teaches: The method of claim 1, wherein the agreement document is further generated based on similar documents having characteristics that match the retrieved data above a predefined threshold (see, e.g., ¶ 37 teaching a routine with trigger conditions that match received information with the forms needed be filled out).

Claims 7 and 17.  Bhat teaches the limitations of Claims 1 and 11.  Bhat further teaches: The method of claim 1, further comprising: validating the generated agreement document (see, e.g., ¶ 34 teaching verifying the generated agreement document).

Claims 8 and 18.  Bhat teaches the limitations of Claims 7 and 17.  Bhat further teaches: The computerized method of claim 7, wherein validating the generated agreement document comprises:
identifying validating requirements (see, e.g., ¶s 37-40 teaching verifying the information based on the type of documentation and the set of “routines,” i.e., requirements, needed to verify that document); and
determining whether the generated agreement document meets the identified validating requirements above a predetermined threshold (see, e.g., ¶s 37-40 teaching verifying the information based on the type of documentation and the set of “routines,” i.e., requirements, needed to verify that document).

Claims 9 and 19.  Bhat teaches the limitations of Claims 1 and 11.  Bhat further teaches: The method of claim 1, wherein at least a portion of the data related to the borrower is identified based on a user device from which a request for automatic generation of the draft of the potential agreement document was received (see, e.g., ¶ 31 teaching obtaining at least a portion of the data related to the borrower from the user’s device and linked accounts such as LinkedIn and Facebook).

Claim 20.  Bhat teaches the limitations of Claim 1.  Bhat further teaches: The method of claim 1, transmitting the agreement document from the computer to a destination for use or further processing thereof at the destination (see, e.g., ¶ 52 teaching sending the formatted file as an electronic document across a secure communication channel; see also ¶s 50-51 teaching sending information to the mortgage software service’s site; see further ¶ 54 teaching sending the required documents for a mortgage via a secure tunnel over a network; Examiner notes that as taught in ¶ 59 these agreement documents are further processed at the destination of the loan underwriter).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 3, 4, 13, and 14 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Bhat in view of Schreyer (US 2017/0161855).

Claims 3 and 13.  Bhat teaches the limitations of Claims 1 and 11.  Bhat fails to expressly teach: The method of claim 1, wherein the first indication includes at least one of: images or videos of the property, a street address, GIS coordinates, and lot or parcel data.  Nevertheless, while Bhat fails to expressly teach that the real estate property data consists of a street address, parcel or lot data, or GIS coordinates, such data is often used to identify a property.  Schreyer, for example, teaches using a street address or an image of the property as an indication of a real estate property (see at least ¶s 38 and 65).  Schreyer is similar to Bhat and the instant application because it relates to collecting information in the closing of a real estate transaction (see, e.g., Schreyer ¶ 1).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using a street address or property image as the received information indicating the property (as disclosed by Schreyer) to the known method and system 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using a street address or property image as the received information indicating the property (as disclosed by Schreyer) to the known method and system of automating the generation of real estate documents (as disclosed by Bhat), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of using a street address or property image as the received information indicating the property to the known method and system of automating the generation of real estate documents, because predictably the address or image is data used in the creation of the document to identify the particular real estate parcel identified in the document).  See also MPEP § 2143(I)(D).

Claims 4 and 14.  Bhat teaches the limitations of Claims 1 and 11.  Bhat fails to expressly teach: The computerized method of claim 1, wherein the type of security is determined using machine learning techniques, including at least one of: deep learning, neural networks, such as deep convolutional neural network, recurrent neural networks, decision tree learning, Bayesian networks, and clustering.  Nevertheless, while Bhat fails to expressly teach that machine learning is used in the automation of the generation of the real estate documents, such a technique can be used in the automation of real estate closing documents.  Schreyer, for example, teaches using machine learning techniques to aid in the generation of these documents (see at least ¶s 73 and 86).  Schreyer is similar to Bhat and the instant application because it relates to collecting information in the closing of a real estate transaction (see, e.g., Schreyer ¶ 1).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using machine learning to train in recognition (as disclosed by Schreyer) to the known method and system of automating the generation of real estate documents (as disclosed by Bhat).  One of ordinary skill in the art would have been motivated to apply the known technique of using machine learning to train in recognition because a properly trained machine learning model can increase the speed of prediction and/or the accuracy of prediction (see Schreyer ¶ 73).  
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using machine learning to train in recognition (as disclosed by Schreyer) to the known method and system of automating the generation of real estate documents (as disclosed by Bhat), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed See also MPEP § 2143(I)(D).

Response to Arguments
Applicant’s arguments have been fully considered.  In the remarks, Applicant specifically addresses the following:
Claim Rejections - 35 U.S.C. § 101:
Claims 1-20 were rejected under § 101 as being directed toward an abstract idea without any integration into a practical application or without reciting significantly more than the abstract idea.  Applicant argues that Examiner mischaracterized the claims and that the claims are not directed toward an abstract idea because they automate the generation of a document and do not expressly recite formation of a contract (see Remarks pages 6-14).  These arguments are not persuasive.  As explained in MPEP section 2106.04(a)(2)(II)(B), claims do not require the formation of a contract to fit within this example of abstract ideas.  Instead, any “commercial interactions” or “legal interactions” including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations draft of a potential agreement document that might be used at a future point after its generation as a basis for eventually entering into an agreement.  While Applicant argues that this means that the generated document is not a contract or legal interaction, the generated document is, nevertheless, “in the form of a contract” and that is the ultimate purpose of the generation of the document (i.e., to generate a real estate agreement document).  Thus, the claim recites an abstract legal interaction.  
The claim also recites steps of retrieving data related to a real estate property, analyzing the retrieved data to determine a type of security related to the real estate property, and generating the agreement document based on the retrieved data and the type of security.  This case is similar to Dealertrack v. Huber (see MPEP § 2106.04(a)(2)(II)(B)) where the Federal Circuit determined a business relationship between a party submitting a credit application and a funding source.  Likewise, in the instant application, the agreement document regarding a real estate property would be, e.g., a mortgage between a borrower and a lender, where the lender has to assess the risk and the security of the loan.  There is no analogous case in the MPEP that does not recite an abstract idea (see, e.g., MPEP § 2106.04(a)(1)).  Thus, because Applicant’s claims are similar to cases found to recite an abstract business relationship, the claims recite an abstract idea in step 2A prong 1.  
Applicant argues that the claims do not preempt the field and thus do not recite an abstract idea (see, e.g., Remarks pages 11-12).  Examiner first notes that preemption is not a standalone test for determining eligibility.  See MPEP § 2106.04(I).  Instead, questions of preemption are inherent in and resolved by the Alice/Mayo framework.  Examiner has reconsidered step 2A of the analysis but still considers the claim to be directed toward a legal interaction.  Examiner has reconsidered step 2B as well but there is nothing that provides significantly more because the abstract idea is merely implemented by a general purpose computer.  Thus, Examiner has considered the preemption argument but has found it unpersuasive.  See MPEP § 2106.07(b) example 4.  
Applicant argues that the claims recite “significantly more” than the abstract idea in step 2B (see Remarks pages 13-14).  The first argument is that the claims “do much more than why this is the case.  Instead, each abstract step of forming an agreement document is done “by the computer” without any further recitation of what the computer does.  Applicant’s second argument is that Examiner did not meet the burden under Berkheimer (see Remarks page 13).  This argument is irrelevant because Examiner never expressly stated that any of the steps were well-understood, routine, or conventional (instead relying on the rationale that they were merely implemented by a general purpose computer).  Even if Examiner were required to so find (which is not the case), Examiner notes for the sake of compact prosecution that retrieving stored data is well understood, routine, and conventional (see MPEP § 2106.05(d)(II) citing Versata) as is generating an agreement document based on the necessary data to do so (see id. citing OIP Techs for the example of presenting offers and gathering statistics).  Applicant attempts to distinguish these cases based on the type of data at issue (see Remarks pages 13-14), but the common point remains that the Federal Circuit held in Versata and OIP Techs that computer functions of retrieving data and generating a document based on retrieved data are well-understood, routine, and conventional activities.  Thus, Applicant’s arguments regarding step 2B are not persuasive.  Therefore, because Applicant’s arguments regarding both steps 2A and 2B are not persuasive, the rejection is maintained. 
Claim Rejections - Prior Art:
Regarding the application of the prior art to the claims, Applicant makes one main argument.  Applicant’s argument is that Bhat fails to teach the step of analyzing, by the computer, the retrieved data to determine a type of security related to the real estate property (see Remarks pages 11-15).  This argument is not persuasive.  First, Examiner notes that Bhat discusses mortgage applications, which by definition are agreement documents secured by the property itself.  Furthermore, paragraph 31 of Bhat discusses obtaining asset information if the user must put that up as collateral, and then the documents page/folder will generate a list of 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.